Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert El-Bey appeals the district court’s judgment granting the Defendants’ motion to dismiss and dismissing his complaint for failing to state a claim under Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. El-Bey v. City of Hampton Police, No. 4:14-cv00132-RAJ-TEM (E.D.Va. Aug. 10, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.